Pursuant to Ind.Appellate Rule 65(D),

                                                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,                    Apr 20 2012, 8:36 am
collateral estoppel, or the law of the
case.                                                               CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

SEAN P. HILGENDORF                               GREGORY F. ZOELLER
South Bend, Indiana                              Attorney General of Indiana

                                                 GEORGE P. SHERMAN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

WILLIAM D. JAMES,                                )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 71A03-1110-CR-486
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                        The Honorable Jane Woodward Miller, Judge
                              Cause No. 71D01-0911-FA-51


                                       April 20, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARNES, Judge
                                     Case Summary

       William James appeals his thirty-year sentence for Class A felony child molesting.

We affirm.

                                            Issue

       James raises one issue, which we restate as whether his thirty-year sentence is

inappropriate.

                                            Facts

       On October 31, 2009, James had sexual intercourse with his five-year-old

daughter.    On November 13, 2009, James was charged with Class A felony child

molesting. On August 22, 2011, the morning of trial, James pled guilty to the charge.

Following a hearing, the trial court sentenced James to the advisory sentence of thirty

years. James now appeals.

                                          Analysis

       James argues that his sentence is inappropriate in light of the nature of the offense

and his character. Indiana Appellate Rule 7(B) permits us to revise a sentence authorized

by statute if, after due consideration of the trial court’s decision, we find that the sentence

is inappropriate in light of the nature of the offenses and the character of the offender.

Although Rule 7(B) does not require us to be “extremely” deferential to a trial court’s

sentencing decision, we still must give due consideration to that decision. Rutherford v.

State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We also understand and recognize the

unique perspective a trial court brings to its sentencing decisions. Id. “Additionally, a



                                              2
defendant bears the burden of persuading the appellate court that his or her sentence is

inappropriate.” Id.

      The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and myriad other factors that come to light in a given

case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule 7(B),

we may consider all aspects of the penal consequences imposed by the trial court in

sentencing the defendant, including whether a portion of the sentence was suspended.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

      In considering the nature of the offense, it is true that James was charged with and

pled guilty to only one offense.       James, however, pled guilty to having vaginal

intercourse with his daughter. In committing this offense, James violated a position of

trust. As the trial court recognized, James “violated that trust in the most horrible way

imaginable, and she will never be able to really process that or understand why her daddy

would do that to her.” Sent. Tr. p. 13. This is especially true when considering that

James’s daughter was only five years old at the time of the offense.



                                            3
       James argues that, although the nature of the offense is serious, it is negated by his

guilty plea, his mental illness, and his lack of criminal history. We recognize that James

pled guilty to the charged offense in an open plea. James, however, waited until the

morning of trial to plead guilty, requiring the State and his daughter to prepare for trial.

Further, James has not established that his mental health issues contributed to, or were

otherwise related to, the commission of the offense, and we are not convinced that those

issues reflect positively on his character. Finally, although James has no significant

criminal history, we cannot say that fact renders the thirty-year advisory sentence

inappropriate. In light of the nature of the offense and the character of the offender,

James has not established that his sentence is inappropriate.

                                        Conclusion

       James has not established that his thirty-year advisory sentence is inappropriate.

We affirm.

       Affirmed.

FRIEDLANDER, J., and MAY, J., concur.




                                             4